DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a continuation of  application 14/807373 now patent 10298825 B2.
Request for Continued Prosecution
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
Response to Amendment
Applicant’s Amendment filed on 10/20/2020 has been entered and made of record. 
Currently pending Claims:	29-51
Independent Claims		29 and 39
Amended Claims:		29, 39 and 50
Cancelled or Withdrawn:	-
Newly Added:			-
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive.
Point A
Applicant argues McCoy [0117] fails to disclose amended claim limitation d) “receive from the remote computing device, based on the transmitted information  (server 172) feedback related to the detected object (172) based on a previous interaction between the user and the object, the feedback including the position information;  [Remarks, Page 7-8].
As to Point A
In response to applicant’s argument, the Examiner respectfully disagrees. McCoy discloses the amended language in [0124] where Mcoy teaches “Based on the location, data may be preloaded at the mobile device or CAP device (or in some cases, the server) about objects in the location (step 484). In other words, data about objects which a user might be likely to select, given the particular location, may be preloaded so that the same may be more rapidly accessed when and if needed. In a particular example, if a user is in the shampoo aisle of the store, data about shampoos may be preloaded. Applicant’s argument is not persuasive, therefore rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 29 and 39, the recitation “position information” in lines 11, 14, and 20 renders the claim indefinite because it is not clear whether the position information” referes to the position of the object or the hand. For the purpose of the examination it is interpreted as refereing to the object or hand position.
Claim 29 the recitation in lines 16-20 “receive from the remote computing device, based on the transmitted information   feedback related to the detected object based on a previous interaction between the user and the object, the feedback including the position information;” is not clear. Eventhough the recitation “receive from the remote computing device, based on the transmitted information   feedback related to the detected object…is clear, it is not clear what is received based on the “a previous interaction between the user and the object”. [0124] See also Fig.18 Steps 482, 484. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy et al. (US 2015/0310539 A1) hereinafter “McCoy”.
Regarding Claim 29 and 39 McCoy
McCoy discloses A wearable apparatus (A system, CAP device 14  A drop down device from a hat or a device 142 situated within eyewear 138 (FIG. 2(C)). fig. 2, 0049) for automatically warning (0013, 0111, 14D 448, 0114 warning indication) a user ((USE INTERFACE 299, FIG. 22), user 12, Fig. 2), the wearable apparatus (the CAP device 14)  comprising: 
a wearable image sensor (CAP device 14  (a camera 16)) configured to capture a plurality of images from an environment of the user (McCoy, “imaged by the CAP device 14 and in particular a camera 16 within the CAP device 14 which has a field of view indicated by the subtended solid angle 22”, FIG. 1, 0041); 
a communications interface (NETWORK INTERFACE 292) configured to transmit to and receive from a remote computing device (See FIG. 11, 0083, a server 56, 0046.); and 
at least one processing device (CAP device 14 (a camera 16), FIG. 11 VIDEO ROCESSING UNIT 284,  fig .11, SERVER, 0013) programmed to: 
a) process the plurality of images to detect a hand of the user in at least one of the plurality of images (McCoy, Fig 11, VIDEO PROCESSING UNIT 284 “to discern gestures and items” 0083, “DETECT GESTURES”.  “[0050] In order to select a particular item, image analysis of user gesture may be performed” “perform video analysis” to follow the direction of a user's finger or hand.  Also, “image analysis may be performed to determine an item at which a user is pointing [pointing gesture 68 Fig. 3B], and such may be inferred by the system to be a selected item or object.” Pointing  “Analysis of the received image may be in some cases performed on the mobile device 42 or even performed within the CAP device 14” 0046. In many cases, the server 56 and/or the database 58 may also perform the analysis on the image to make an initial determination of the identity of the object or item selected, particularly in cases where the computing capacity of the mobile device is insufficient to make an unambiguous determination of the selected or focused item or object.”. );
b) process the at least one image (STEP 416 “PERFORM IMAGE ANALYSIS LOCALLY [by mobile device or CAP device, 0097] OR ON SERVER” FIG. 12) to detect an object (STEP 404 “DETECTING AN IMAGE FROM WITHIN THE IMAGE”, 0097, 0098) associated with the hand of the user and determine position information based on the detected object (McCoy, Fig 11, VIDEO PROCESSING UNIT 284 “to discern gestures and items” [0083]. “image analysis may be performed to determine an item at which a user is pointing” [0050], FIG. 12 STEP 404. See also [0098] “a CAP device to detect objects from within images”. See also [0063] the first image may then be analyzed to detect not just objects in the video stream but also a user gesture (step 164).” FIG. 5, [0063]. “Analysis of the received image may be in some cases performed on the mobile device 42 or even performed within the CAP device 14. Such analysis may then result in the determination of the identity of the selected item. However, in many cases, to obtain current information and data about items, as well as pricing information…); 
c) transmit, using the communications interface, information related to the detected object and the position information (data is received about a location of a user (step 482). [0124] ) to the remote computing device (McCoy, Fig. 11, ITEM INFORMATION COORDINATOR 288 “which may itself identify items or may isolate item images and send the same [identified items or may isolated item images] through a network interface 292 to a server 294 which in turn may access a database 296. Retrieved item information, e.g., identification in the way of metadata, is then returned from the network interface 292 to the item information coordinator 288.” “…data about the identified object or item may be sent to a server 56 in optional communication with a database 58. In many cases, the server 56 and/or the database 58 may also perform the analysis on the image to make an initial determination of the identity of the object or item selected, particularly in cases where the computing capacity of the mobile device is insufficient to make an unambiguous determination of the selected or focused item or object.” 0046. “SERVER to 294” “a remote server can be employed to perform image analysis, e.g., for object isolation and identification.” 0010, 0047); 
d) receive from the remote computing device, based on the transmitted information  (server 172) feedback related to the detected object (172) based on a previous interaction between the user and the object ([0117])((McCoy, A MOBILE DEVICE that receives (174), … from the SERVER (172)“An identifier of the item”(174),[0065], wherein the identifying of the item may be done by the server at (168) and “can use previous interactions with an object when evaluating present actions with the object.” [0117]. See also Fig. 12, [0097]), the feedback including the position information (“Based on the location, data may be preloaded at the mobile device or CAP device (or in some cases, the server) about objects in the location (step 484).”. The amendmed language is preloaded at the mobile device or CAP device (or in some cases, the server) about objects in the location (step 484). In other words, data about objects which a user might be likely to select, given the particular location, may be preloaded so that the same may be more rapidly accessed when and if needed. In a particular example, if a user is in the shampoo aisle of the store, data about shampoos may be preloaded”. See also Fig.18 Steps 482, 484); and 
f)  output the feedback to the user (McCoy, Fig. 13,  [0105] Once an object has been detected and optionally identified, flow may pass to the point "B" indicated on the flowchart 450 of FIG. 13, in which light is caused to be projected onto the object, audio is rendered about the object, or an indication of the object is provided on a mobile device or on another display, e.g., a headmounted display (step 434).See also FIG. 5 “DISPLAY THE INDICATOR ON A MOBILE DEVICE, 174”). See also [0117]  “use previous interactions with an object when evaluating present actions with the object, e.g., using information about prior purchases, to aid in deciding which products to highlight, such as when an object previously purchased goes on sale.” … use this information to determine what sort of offers should be targeted to the given user. [0117]). See also “[0048] An indicator of the physical object may be displayed on a user interface 54 of the mobile device 42”).




McCoy discloses The wearable apparatus of claim 29(CAP device 14 ), wherein the at least one processing device is further programmed to transmit, using the communications interface (NETWORK INTERFACE 292), information related to the user to the remote computing device (0137, McCoy, “transmit a second image including an image of a user gesture” 0091. “transmitting a file corresponding to the image to a mobile device and/or server for analysis.” 0096, 0009, 0013, 0048, 0050, 0055. See also [0047] SERVER to 294” “a remote server can be employed to perform image analysis, e.g., for object isolation and identification.” 0010, 0047`).
Regarding Claim 31 and 41 (Previously Presented)   McCoy
McCoy discloses The wearable apparatus (CAP device 14) of claim 29, wherein the at least one processing device (STEP) is further programmed to process the at least one image (STEP 526) to extract at least part of the information related to the detected object (McCoy, FIG. 21, a file may be received representing an image, e.g., from a camera (step 526). A text may be detected from within the image (step 528). Optical character recognition [532] may then be performed on the imaged text (step 532) to determine the information content of the text.” [0131] FIG. 21, 0083)
Regarding Claim 32 and 42 (Previously Presented) McCoy
McCoy discloses The wearable apparatus of claim 31 (CAP device 14 ), wherein processing the at least one image to extract at least part of the information related to the detected object comprises applying optical character recognition (OCR) (McCoy, PERFORMING OPTICAL CHARACTER RECOGNITION 532, [0131]  FIG. 21).

McCoy discloses The wearable apparatus of claim 29 (CAP device 14), wherein the at least one processing device is further programmed to process the at least one image to determine that the detected hand is performing a trigger action (McCoy “the image analysis may follow the direction of a user's finger or hand” 0050.  “For example, if the user has a peanut allergy, but selects a product in which peanuts are used, a red light or other warning indication may be displayed on the product, indicating to the user that they should avoid the product, 0114, abstract, 0111);
Regarding Claim 34 and 44 (Previously Presented) McCoy
McCoy discloses The wearable apparatus of claim 33 (CAP device 14 ), wherein the trigger action comprises one or more of holding the object, pointing to the object (“pointing”), touching the object, grabbing the object, picking up the object (“picking up” 0104), dropping the object, manipulating the object ((“manipulating the object”, [0103], “handling motion” 0104), or operating the object (McCoy, [0057] Other user gestures will also be understood. In one implementation, the shape of a user gesture may be employed to determine certain actions. For example, instead of pointing at an object, an object imaged may be selected by the user tracing an "S" in the air around the object. The shape of the "S" is detected and OCR employed to discern the letter intended, and the discerned letter is then used to determine the action, e.g., via a look-up table.” 0057. “causing a performing of optical character recognition on the image to determine a text string;” claim 8).
Regarding Claim 35 and 45 (Previously Presented) McCoy
McCoy discloses 35 The wearable apparatus of claim 29 (CAP device 14), wherein the at least one processing device (VIDEO PROCESSING UNIT 284) is further programmed to accept input from the user in response to processing the at least one image (McCoy, “[0084] the user feedback unit 298 may in turn provide information about the item.” [0084]).
Regarding Claim 36 and 46 (Previously Presented) McCoy
McCoy discloses The wearable apparatus of claim 35 (CAP device 14 ), wherein the input comprises an affirmation to store information related to the object (McCoy, [0104] Data about the detected and optionally identified object may be stored in a user profile as an object of potential interest to the user.” [0104]. The identification may be assisted by the user, who by a gesture may provide data which helps to classify or categorize the object (step 414). [0100]).
Regarding Claim 37 and 47 (Previously Presented) McCoy
McCoy discloses The wearable apparatus of claim 35 (CAP device 14 ), wherein the input comprises at least one of further information related to the object or information about the user that is transmitted to the remote computing device (McCoy, “transmit a second image including an image of a user gesture” 0091. “transmitting a file corresponding to the image to a mobile device and/or server for analysis.” 0096. SERVER to 294) along with the information related to the detected object (McCoy, SERVER 294” “a remote server can be employed to perform image analysis, e.g., for object isolation and identification.” 0010, 0047.
Regarding Claim 38 and 48 (Previously Presented) McCoy
McCoy discloses The wearable apparatus of claim 29 (CAP device 14), wherein the one or more warnings comprise an allergy warning or a side effect warning (McCoy, “if the user has a peanut allergy, but selects a product in which peanuts are used, a red light or other warning indication may be displayed on the product, indicating to the user that they should avoid the product” 0114).

McCoy discloses The wearable apparatus of claim 29 (CAP device 14 ), wherein the previous interaction comprises a grabbing or dropping action of the object (McCoy, [0104] Data about the detected and optionally identified object may be stored in a user profile as an object of potential interest to the user. For example, when the user picks up an item in a store and reads the label, the system can record that fact in the user's profile. [0104], "picking up" or handling motions are likely to indicate information likely to be employable in selection algorithms” [0104]).



Regarding Claim 50 (Currenyly Amended) McCoy
McCoy discloses The wearable apparatus of claim 29(CAP device 14), wherein the feedback comprises a time of the previous interaction, a place of the previous interaction, or a type of the previous interaction (McCoy in [0117] teaches a system that uses a users “previous interactions with an object” or “information about prior purchases” made by a user in order “to determine what sort of offers should be targeted to the given user.” [0117, 0116]).
Regarding Claim 51  McCoy
McCoy discloses The wearable apparatus of claim 29(CAP device 14), wherein the feedback is based on retrieving a database entry of action information associated with the object (McCoy, previous interactions with an object” or “information about prior purchases” made by a user, 0117). 0041. FIG. 11, 0083). (Fig. 12 “RETRIEVE DATA ABOUT THE IDENTIFIED OBJECT 426”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/Examiner, Art Unit 2481      
/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481